DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending and under examination, of which claims 1 and 9 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/11/2020 and 06/03/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SERVER AND METHOD FOR CONTROLLING MULTIPLE AC UNITS BASED ON PEAK DEMAND POWER AND USER COMFORT LEVEL


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2008/0178615 A1 to Yoon et al. (“Yoon”) in view of KR 10-2005-0074825 A to Jung et al. (“Jung”) (As provided in IDS filed on 06/03/2021).
Regarding independent claim 1, Yoon teaches:
A server comprising: Yoon: Paragraph [0024] (“A system for controlling multiple air conditioners is illustrated in FIG. 1.”)
…
a processor configured to control a plurality of air conditioners arranged in the plurality of spaces, wherein the processor is further configured to: Yoon: Paragraph [0025] (“Further, the demand control unit 120 determines an estimated power amount used by the multiple air conditioners based on the amount of consumed power detected by the power consumption amount detecting unit 110. In addition, when the estimated power amount exceeds a target power amount, the demand control unit 120 determines a priority level of the multiple air conditioners and forcibly controls an operation of the multiple air conditioners according to the priority levels.”) [The control unit and the demand control unit read on “a processor”.]
based on a total power usage of the plurality of air conditioners exceeding a first threshold value, control the plurality of air conditioners to operate in a power peak control mode to reduce the total power usage, and Yoon: Paragraph [0025] [As described above.] Yoon: Paragraph [0035] (“When the estimated power amount exceeds the target power amount (Yes in S1), the operation rate calculating unit 124 calculates an operation rate of one or more air conditioners, and the control unit 123 determines the previously set priority level of each group (S2). Further, the control unit 123 selects a group to be forcibly controlled according to the determined priority level (S3). That is, the control unit 123 first selects a group that has the lowermost priority level to be forcibly controlled. Note that a group that has been set as the highest priority group by the high priority level setting unit 125 is excluded the forcibly controlling operation.”) Yoon: Paragraph [0037] (“In addition, the control unit 123 controls the multiple air conditioners based on the divided groups and assigned priority levels to reduce the power consumption amount to be below the pre-set target amount.  That is, the control unit 123 turns off the corresponding indoor units 152 of the air conditioners to stop air conditioning in the area. The control unit 123 may also turn off an outdoor unit 151 connected with the indoor units 152 of a corresponding air conditioner included in the selected group to thereby change an operation mode of the air conditioner to an air blow mode. Thus, the control unit 123 controls the appropriate outdoor units 151 and indoor units 153 to reduce the power consumption amount.”) Yoon: Paragraph [0038] (“Further, rather than simply turning off the indoor units 152 or the outdoor units 151, the control unit 123 may control the air conditioners in a selected group to change into a different operation mode, in which the power consumption is reduced. For example, the operation mode of an air conditioner may be changed into a dehumidifying mode, the air flow strength may be changed, and/or a circulation rate of a refrigerant may be changed.”) Yoon: Paragraph [0040] (“For example, an operation mode of four of the ten air conditioners may be changed into an air blowing mode only (by turning off the corresponding outdoor units) [The estimated power amount reads on “a total power usage” and the pre-set power amount reads on “a first threshold value”.   Turning off, the dehumidifying mode, changing of the air flow strength, and/or a circulation rate, or the air blowing mode of the forced controlled air conditioning units reads on “control the plurality of air conditioners to operate in a power peak control mode”.]
based on the total power usage being less than a second threshold value while operating in the power peak control mode, control the plurality of air conditioners to sequentially switch to a general mode according to a priority. Yoon: Paragraph [0042] (“…the multiple air conditioners installed in each area in the building are divided into a plurality of groups, and each group is set with a priority level. Each air conditioner in the group may be set to have the same priority or different priorities. Further, the multiple air conditioners are controlled according to the set priority, so that the users are more comfortable.”) Yoon: Paragraph [0033] (“…the multiple air conditioners are divided into groups G1, G2, G3 and G4, in which each group includes one or more indoor units 152. Further, each group is assigned a priority level. In addition, the groups may be divided and assigned priority levels by a manager of the building, automatically based on operating histories of the air conditioners, etc. The groups G1, G2, G3 and G4 may also be sequentially assigned a priority level (i.e., the group G1 is assigned a highest priority level, the group G2 is assigned the next highest priority level, etc.).”) Yoon: Paragraph [0038] [As described above.] Yoon: Paragraph [0038] (“In addition, as shown in FIG. 2, when the estimated power amount is smaller than the target power amount (no in S1), the demand control unit 120 returns the forcibly controlled outdoor units 151 or the indoor units 152 to their original operation state (S5).”) [The estimated power amount being smaller than the target power amount reads on “based on the total power usage being less than a second threshold value”.  The determination that the estimated power amount is smaller while operating in one of the modes previously described in paragraphs [0038] and [0040] reads on “while operating in the power peak control mode”. The forcibly controlled units returned to the original operation state according to the sequentially assigned priority reads on “control the plurality of air conditioners to sequentially switch to a general mode according to a priority”.]
Yoon does not expressly teach “a communication interface” and “a memory configured to store priorities of each of a plurality of spaces”.  However, Jung describes an air conditioning system in which one or more air conditioners are installed, and to a peak power control system of an air conditioner that controls the operation of an air conditioner so that the total amount of power consumed when the air conditioner is operated is within an allowable value, and an indoor method. Jung teaches:
a communication interface; Jung: Claim 4 (“The peak power control device includes an air conditioner communication unit for transmitting and receiving a signal to and from the air conditioner through a communication line; …”) [The communication line reads on “a communication interface”.]
a memory configured to store priorities of each of a plurality of spaces; and Jung: Claim 4 (“A memory unit for storing an operation priority given to each air conditioner;…”)
Similarly to Yoon, Jung describes that in a normal operation return determination or the peak power control determination is performed by comparing the detected total power consumption with a preset allowable value.  As a result of the comparison, when the total power usage is within the first allowable value, normal operation is sequentially returned from the air conditioner having a high operation priority (S3, S4)…  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, Yoon and Jung before them, to include a communication interface and a memory because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
A person of ordinary skill in the art would be motivated to combine the references to including a communication interface and a memory to store priority information of air conditioning units to maintain the total power consumption to a certain level to reduce the power cut risk or power surcharge generated in the event of power over use to ensure efficient power management. Jung abstract.
Regarding claim 2, this claim incorporates the rejection of claim 1.  Yoon further teaches:
The server of claim 1, wherein the processor is further configured to select an air conditioner to be switched to the general mode in a range of total power usage of the plurality of air conditioners being less than the first threshold value. Yoon: Paragraphs [0042], [0033], and [0038] [As described in claim 1.] [The returning of the selected group of the forcibly controlled of air conditioning units in accord with the priority level of such forcibly controlled selected group of air conditioning units, from one of the previously described modes to the original operation state, when the estimated power amount is smaller than the target power amount reads on “select an air conditioner to be switched to the general mode in a range of total power usage of the plurality of air conditioners being less than the first threshold value”.]
Regarding claim 7, this claim incorporates the rejection of claim 1. Yoon further teaches: 
The server of claim 1, wherein the processor is further configured to receive a user input with respect to the priorities of the plurality of spaces and identify a priority based on the received user input. Yoon: Paragraph [0029] (“In addition, the priority level determining set a priority level of the groups according to a user input … and when one of the groups includes more than one air conditioner, the priority level determining unit 122 may set the air conditioners in the same group to have a same priority level. For example, the groups may be sequentially assigned a priority level such that the first group is assigned a highest priority level, the second group is assigned the next highest priority level, etc. Alternatively, the priority level determining unit 122 may also set air conditioners in a same group to have different priority levels. For example, with regard to the group G4 shown in FIG. 1, the priority level determining unit 122 may set each of the indoor units 152 to have a same priority level, or may set one of the indoor units 152 that is in an important location within the building (e.g., in a computer room) to have a higher priority than the other air conditioners 152 in the group G4.”) 
Regarding claim 8, this claim incorporates the rejection of claim 1. Yoon further teaches: 
The server of claim 1, wherein the processor is further configured to: 
identify information about operation modes of each of the plurality of air conditioners in the power peak control mode, and Yoon: Paragraphs [0042], [0033], and [0038] [As described in claim 1.] [The turning off, the dehumidifying mode, changing of the air flow strength, and/or a circulation rate, or the air blowing mode of the forced controlled air conditioning units while reducing total power consumption amount reads on “identify information about operation modes of each of the plurality of air conditioners in the power peak control mode”.]
select an air conditioner to be switched to the general mode based on the identified information about operation modes and the priority. Yoon: Paragraphs [0042], [0033], and [0038] [As described in claim 1.] [The forcibly controlled units 151 or the indoor units returned to the original operation state according to the sequentially assigned priority reads on “select an air conditioner to be switched to the general mode”. The determination that the estimated power amount of the forcibly controlled air conditioning unit is smaller than the target power amount reads on “based on the identified information”.]
Claims 9, 10, 15, and 16 recite a method that is implementing the functions of the server of claims 1, 2, 7, and 8 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 1, 2, 7, and 8 above also apply to claims 9, 10, 15, and 16.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Jung, and further in view of JP 2011-69577 A to Chun (“Chun”).
Regarding claim 3, this claim incorporates the rejection of claim 1.  Although Yoon and Jung describe controlling the air conditioner for user comfort, Yoon and Jung do not expressly teach “the processor is further configured to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces”.  However, Chun describes controlling air conditioners in a region lacking comfort. Chun teaches:
The server of claim 1, wherein the processor is further configured to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces. Chun: Page 4, sixth full paragraph (“As a method for indicating the comfort level, for example, an evaluation index based on PMV (Predicted Mean Vote) is used. The PMV value is a value calculated based on the data of “temperature”, “humidity”, “radiation temperature (radiation temperature)”, “airflow”, “clothing amount”, and “activity”, and from the level of this PMV value Comfort can be judged.”) Chun: Page 5, first and second full paragraphs (“The divided area PMV value calculation unit 11 includes the environment information (temperature, The divided area PMV value calculation unit 11 periodically calculates the comfort level of each divided area according to the environment information collection time.  In this embodiment, the PMV value is used as the comfort level, ... As shown in FIG. 5, the PMV value indicating the degree of comfort is determined by expressing the heat / coldness on a level of “+3” to “−3”, where “+3” represents “hot” As the level goes down from +3, the feeling of “hot” is softened, and “0” represents “neutral” that is neither hot nor cold. As the level further decreases, the feeling of “cold” becomes stronger, and “−3” indicates “cold”.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoon, Jung, and Chun before them, to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve guaranteeing control so that a person in an indoor space feels comfortable. Chun Page 2, eight full paragraph.  Combining the cited references would provide an air conditioning control system  that would dynamically perform control of a region to suppress environmental changes felt by human beings as much as possible. Chun Page 3, first full paragraph.
Regarding claim 4, this claim incorporates the rejection of claim 3. Chun further teaches: 
The server of claim 3, wherein the processor is further configured to select an air conditioner to be switched to the general mode so as to the PMV of a space corresponding to a high priority satisfies a preset value, based on the priority. Chun: Abstract (“…detects a plurality of air conditioners that supply conditioned air to each divided area obtained by dividing an indoor space into a plurality of space areas, and environmental information of each divided area…a comfort level calculating means for determining the comfort level of each divided area and the comfort level of the entire indoor space based on the environmental information and predetermined setting information of each divided area … When the comfort level is outside the target range indicating comfort, one or a plurality of divided areas outside the target range in the indoor space are selected as priority control target areas, and in harmony with the comfort level of the entire indoor space, It is characterized by comprising air conditioning control means for performing air conditioning control on each air conditioning device in the priority control target area.”) Chun: Page 6, second full paragraph (“For example, when the PMV value is used, the target comfort level can be designated as the PMV value being in the range of “−0.5” to “+0.5”, and the comfort level of the entire indoor space is the target comfort level. Determine whether it is in range.”) Chun: Page 6, fourth full paragraph (“The priority control target selection unit 24 determines the overall comfort level of the indoor space received from the comfort level calculation unit 1 when the overall comfort level of the indoor space is not within the range of the target comfort level by the overall comfort level determination unit 22. From the information on the difference with the comfort level of the divided area, the divided area having the largest difference is selected. That is, the selected divided area becomes a priority control target. Further, the priority control target selection unit 24 searches the group information storage unit 27 for an air conditioning device group of a divided region (hereinafter also referred to as a priority control target region) to be a priority control target.”) Chun: Page 7, twelfth paragraph (“Thus, by determining the comfort level of each divided area, not only the air conditioning control of the control target area based on the comfort level of the entire indoor space but also each divided area individually based on the comfort level of each divided area. Air conditioning can be controlled.”)
The motivation to combine Yoon, Jung, and Chun as provided in claim 3 is incorporated herein.
Claim 11 recites a method that is implementing the functions of the server of claim 3 with substantially the same limitations.  Therefore, the rejection applied to claim 3 above also applies to claim 11.
Claim 12 recites a method that is implementing the functions of the server of claim 4 with substantially the same limitations.  Therefore, the rejection applied to claim 4 above also applies to claim 12.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Jung, and further in view of US Patent Publication No. 2012/0023977 A1 to Kim et al. (“Kim”).
Regarding claim 6, this claim incorporates the rejection of claim 1.  Yoon and Jung do not expressly teach “identify a resident density for the plurality of spaces and identify the priority based on the identified resident density for each space”.  However, Kim describes air conditioner which may controlled to adapt to changes in power rates, and an associated method. Kim teaches:
The server of claim 1, wherein the processor is further configured to identify a resident density for the plurality of spaces and identify the priority based on the identified resident density for each space. Kim: Paragraph [0075] (“The control method of FIG. 7 controls air conditioning of the room space by controlling the flow rate of air to be supplied to the room space based on the number of occupants determined to be in the room. In more detail, the room space having a number of occupants greater than the preset number is air conditioned to reach to the target temperature prior to other room spaces by controlling the flow rate of air. Moreover, by taking an extent of air conditioning into account in addition to the number of occupants, the air conditioner can select the room space to be air conditioned prior to other room spaces more accurately. A high flow rate of air is supplied to the room space which is selected to be air conditioned with a higher priority, and a relatively low flow rate of air is supplied to other room spaces. Owing to such flow rate control, while use of electric power in the time period having a high power rate can be reduced significantly, the occupants do not perceive a change in the air conditioned performance.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoon, Jung, and Kim before them, to identify a resident density for the plurality of spaces and identify the priority based on the identified resident density for each space because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because cost may be saved and energy efficiency may be increased significantly while not causing inconvenience to the user. Moreover, the supplementary electric Kim Paragraph [0075].
Claim 14 recites a method that is implementing the functions of the server of claim 6 with substantially the same limitations.  Therefore, the rejection applied to claim 6 above also applies to claim 14.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2020/0124307 A1 to Ota et al. is directed to a control apparatus (20) calculating a plurality of Pareto optimal solutions indicating states wherein power consumption consumed by an air conditioning system (10) including a plurality of air conditioners (40A, 40B) installed in spaces (50A, 50B) is low.  The control apparatus (20) makes a management device (30) control the air conditioning system (10) with a selection value selected from the candidate values calculated.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA M. CHOI/Patent Examiner, Art Unit 2117